75 F.3d 868w
64 USLW 2498, 28 Bankr.Ct.Dec. 680, Bankr.L. Rep.  P 76,914
In re CONTINENTAL AIRLINES:  NationsBank of Tennessee, N.A.,f/k/a NationsBank of Tennessee, as Collateral Trustee undera Secured Equipment Indenture and Lease Agreement datedMarch 15, 1987 ("NationsBank");  New Jersey National Bank,as successor by merger to Constellation Bank, N.A., f/k/aNational State Bank of Elizabeth, N.J.;  Harris Trust andSavings Bank;  and Boatman's First National Bank ofOklahoma, as First, Second and Third Priority SecuredEquipment Certificates Trustees thereunder, respectively(the "Series Trustees" and, collectively with NationsBank,the "Trustees"), Appellants.
No. 94-7748.
United States Court of Appeals,Third Circuit.
Argued Sept. 15, 1995.Decided Feb. 7, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION